Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         IN ADMIRALTY

                          CASE NO. 18-23276-Civ (Cooke/Goodman)

  U.S. SPECIALTY                                              )
  INSURANCE COMPANY,                                          )
                                                              )
                         Plaintiff                            )
                                                              )
  v.                                                          )
                                                              )
                                                              )
  ATLANTIC BIOLOGICALS                                        )
  CORPORATION                                                 )
                                                              )
                         Defendant.                           )

             PLAINTIFF’S RESPONSE TO DEFENDANT’S DAUBERT MOTION
                   TO EXCLUDE PLAINTIFF’S EXPERT WITNESSES

            Plaintiff, U.S. Specialty Insurance Company (“USSI”), by and through its
  undersigned counsel, Robert L. Reeb of Marwedel, Minichello & Reeb, P.C., and pursuant
  to Federal Rule of Evidence 702, hereby respectfully submits its Response to the
  Defendant’s Motion challenging the admissibility of Plaintiff’s expert witnesses, Mr. Burl
  Daniel and Dr. Michael Liebschner, pursuant to the doctrine laid out in Daubert v. Merrell
  Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

                                     MEMORANDUM AT LAW

       I.       THE STANDARD FOR EXPERT TESTIMONY IN FEDERAL COURT
            The admissibility of expert opinion testimony in the federal courts is governed by
  Federal Rule of Evidence 702, as amended by the U.S. Supreme Court’s ruling in Daubert,
  509 U.S. 579. Rule 702 states that:
                  A witness who is qualified as an expert by knowledge, skill,
                  experience, training, or education may testify in the form of an
                  opinion or otherwise if: (a) the expert’s scientific, technical, or
                  other specialized knowledge will help the trier of fact to
                  understand the evidence or to determine a fact in issue; (b) the


                                                  1
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 2 of 12




                  testimony is based on sufficient facts or data; (c) the testimony
                  is the product of reliable principles and methods; and (d) the
                  expert has reliably applied the principles and methods to the
                  facts of the case.

  FED R. EVID. 702. The U.S. Court of Appeals for the Eleventh Circuit has categorized these
  requirements as the rule’s “qualification,” “reliability,” and “helpfulness” prongs. United
  States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en banc); see also City of Tuscaloosa v.
  Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998) (citing Daubert, 509 U.S. at 589);
  Maiz v. Virani, 253 F.3d 641, 665 (11th Cir. 2001). In challenging the competence of a
  witness to provide opinion testimony in a case, the burden is on the movant to establish that
  the expert or the expert’s testimony lacks one or more of these requirements; the burden
  then shifts to the non-moving party to show by a preponderance of the evidence that the
  expert does in fact meet this standard. See Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1261
  (11th Cir. 2004) (citing Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999)).
  This standard is applicable to all expert testimony and not just “scientific” testimony.
  Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (“We conclude that Daubert’s
  general holding – setting forth the trial judge’s general ‘gatekeeping’ obligation – applies not
  only to testimony based on ‘scientific’ knowledge, but also to testimony based on ‘technical’
  and ‘other specialized’ knowledge”).
           While the trial court serves as gatekeeper on all evidentiary issues, the Daubert rule
  “is not intended to supplant the role of the adversary system or the jury.” Maiz, 253 F.3d at
  666 (quoting Allison, 184 F.3d at 1311). Instead, “[v]igorous cross-examination, presentation
  of contrary evidence, and careful instruction on the burden of proof are the traditional and
  appropriate means of attacking shaky but admissible evidence.” Quiet Tech. DC-8, Inc. v.
  Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003) (quoting Daubert, 509 U.S. at
  596)).
           In general, an expert is allowed to testify to business practices and industry customs.
  United States v. Leo, 941 F.2d 181, 196-97 (3d Cir. 1991); see also O’Brien v. NCL (Bah) Ltd., No.
  16-23284-CIV-LENARD/GOODMAN, 2017 US Dist. LEXIS 216814, at *21 (S.D. Fla.
  Oct. 13, 2017). In the context of an insurance case, an expert on insurance may testify as to
  practice and custom within the insurance industry. See Houston Spec. Ins. Co. v. Vaughan, No.
  8:15-cv-2165-T-17AAS,2017 U.S. Dist. LEXIS 225069, at *7-8 (M.D. Fla. April 13, 2017)


                                                  2
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 3 of 12




  (citing Copper v. Pac. Life Ins. Co., No. CV203-131, 2007 U.S. Dist. LEXIS 8350, at *4-5
  (S.D. Ga. Feb. 6, 2007)) (“courts in this circuit have allowed insurance industry experts to
  testify regarding industry custom and practice, but have refused to admit testimony that
  purports to offer legal conclusions or tells the jury what result to reach”); see also Moore v.
  Geico Gen. Ins. Co., 758 F. App’x 726, 731 (11th Cir. 2018); Souran v. Travelers Ins. Co., 982
  F.2d 1497, 1505 n.8 (11th Cir. 1993) (favorably citing testimony of insurance expert on
  industry claims practice and procedure).
         In addition, FRE 704 states: “testimony in the form of an opinion or inference
  otherwise admissible is not objectionable because it embraces an ultimate issue to be
  decided by the trier of fact.” Thus, “an expert is permitted to testify on an ultimate issue of
  fact,” as opposed to legal conclusions. See Cawthorn v. Auto-Owners Ins. Co., No. 6:16-cv-
  2240-Orl-28GJK, 2018 U.S. Dist. LEXIS 67720, at *20 (M.D. Fla. 2018) (quoting
  Montgomery v. Aetna Cas. & Surety Co., 898 F.2d 1537, 1541 (11th Cir 1990)), modified on other
  grounds, 2018 U.S. Dist. LEXIS 68045 (M.D. Fla. Feb. 21, 2018).
         As a preliminary matter, Defendant’s Motion cites almost exclusively to deposition
  testimony of Burl Daniel and Michael Liebschner while ignoring these experts’ reports. This
  type of cherry-picking of the expert’s testimony is unpersuasive under Rule 702, which
  suggests that the entire basis for an expert’s opinion at trial must be considered by a court in
  ruling on a Daubert motion. See, e.g., United Fire & Cas. Co. v. Whirlpool Corp., 704 F.3d 1338,
  1341-1343 (11th Cir. 2013) (standing for proposition that a district court must look to the
  entirety of an expert’s proffered testimony before excluding that expert’s entire report under
  a Daubert challenge). Defendant’s lack of reference to the reports points to the weakness of
  its overall position in this Motion, given that both expert reports establish that these experts
  are competent to testify in this matter. The reports of Plaintiff’s experts, Mr. Daniel and Dr.
  Liebschner, are attached as Exhibits A and B, respectively, to this Response.

             II.     THE TESTIMONY AND OPINIONS OF BURL DANIEL,
                               INSURANCE EXPERT

         Defendant challenges the admissibility of Plaintiff’s insurance expert, Burl Daniel,
  and his report in this case. See Defendant’s Daubert Challenge to Plaintiff’s Expert, ECF
  No. 53. Mr. Daniel has more than four decades of experience as an insurance agent issuing



                                                 3
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 4 of 12




  hundreds of marine and inland coverage policies and was hired by Plaintiff to offer
  testimony on standard practices when issuing a policy like the one before the Court in this
  case. Expert Report of Burl Daniel, Ex. A at 1; see also Curriculum Vitae of Burl Daniel, Ex.
  A to Ex. A at 1. As an insurance agent, Mr. Daniel provided underwriting and policy
  placement services and claims handling assistance to his clients and “a significant portion of
  [his] claims handling experience dealt with windstorm claims.” Expert Report of Burl
  Daniel, Ex. A at 1. As an insurance expert witness, Mr. Daniel has offered analysis and
  testimony on underwriting, coverage, and claims handling issues in the inland marine,
  ocean marine, and property insurance sectors. Id.
          While Defendant rarely if ever cites to a specific record provision in its Motion,
  Defendant seems to be challenging Mr. Daniel’s testimony on three main points: (1)
  statements made as to the uberrimae fidei doctrine constitute impermissible legal conclusions;
  (2) statements about whether or not the goods at issue were covered in the policy’s “Goods
  Covered” clause constitute impermissible legal conclusions; 1 and (3) statements about the
  willfulness of Defendant’s failure to advise Plaintiff of a prior loss constitute impermissible
  speculation. Mr. Daniel’s report and related opinions survive the Daubert standard as to
  these challenges because Mr. Daniel was opining on insurance industry practice and
  therefore not infringing on the province of the Court.

          1. Mr. Daniel’s opinions regarding uberrimae fidei are admissible because they are
          in regard to ultimate facts and are based on custom and practice in the insurance
          industry.

          Defendant asserts that Mr. Daniel offered an opinion as to applicability of the
  uberrimae fidei doctrine in this case that constitutes a legal conclusion. It is true that an expert
  may not testify as to the legal conclusions, which is reserved to the Court or the jury. See
  Montgomery, 898 F.2d at 1541. However, in offering an opinion on the uberriame fidei
  doctrine in his deposition testimony, as well as in his report, Mr. Daniel was merely
  attesting to standard practice within the insurance industry and was offering no guidance on
  the legal implications of that doctrine to this case. See Suter v. Gen. Accident Ins. Co., 424 F.


  1
   Plaintiff acknowledges the Court’s ruling on its Motion for Summary Judgment issued on the day this Response is
  due, which concludes that that Goods Insured clause is ambiguous. In light of that ruling, Plaintiff will not be
  offering testimony at trial by either expert that goes to that issue, but reserves all issues as a matter of record.


                                                           4
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 5 of 12




  Supp. 2d 781, 792-93 (D.N.J. 2006) (“Where an expert is opining as to custom and practice
  in a particular business, and where someone who is an expert in a particular field would be
  expected to understand the ways in which the laws affect the business, such testimony [as to
  a general understanding of laws affecting this business] such be admitted”); see also Travelers
  Indem. Co. v. Royal Oak Enters., Inc., No. 5:02-cv-58-Oc-10GRJ, 2004 U.S. Dist. LEXIS
  29575, at *10 (M.D. Fla. Aug. 20, 2004) (“[W]here, as here, the substance of the expert’s
  testimony concerns ordinary practices and trade customs which are helpful to the fact-
  finder’s evaluation of the parties’ conduct against the standards of ordinary practice in the
  insurance industry, [expert’s] passing reference to a legal principle or assumption in an effort
  to place his opinions in some sort of context will not justify the outright exclusion of the
  expert’s report in its entirety”). Defendant cites the following exchange from Mr. Daniel’s
  deposition transcript:

         Q. Is it your insurance-expert opinion that the doctrine of uberriame fidei applies in
         all insurance policies?
         A. It may not be referred to as uberrimae fidei. I mean, I think I find that, in my
         experience, specific to marine. But, yeah, you got to disclose – you can’t have two
         car wrecks in Oklahoma and you get a new Texas driver’s license, move down here,
         and expect the cheapest auto insurance. You’ve got to disclose that. It’s material
         underwriting data as to the nature of the risk.
         Q. Okay. Let’s exclude the term “uberrimae fidei.” Does the duty to deal with each
         other in utmost good faith apply in all insurance policy transactions that you’re
         aware of, as an insurance expert?
         A. Yes. Both ways.

  Deposition of Burl Daniel, Defendant’s Ex. 1 at 148:5-21, ECF No. 53-1.
         At no point in this exchange is Mr. Daniel doing anything other than offering his
  opinion on the duty to disclose relevant information when underwriting a policy within the
  insurance industry. He does not presume to instruct the court on the correct result to reach
  on the legal issue of whether or not the uberrimae fidei doctrine applies in this case. Rather,
  he refers to his familiarity with the doctrine based on his experience and insurance trade
  references. See Expert Report of Burl Daniel, Ex. A at 4. In his deposition testimony, he


                                                 5
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 6 of 12




  testified as to the cases for which he had been previously engaged as an expert in which
  uberrimae fidei was an issue. Deposition of Burl Daniel, Defendant’s Ex. 1 at 100-03, ECF
  No. 53-1. He also testified that it is his understanding that the doctrine pertains particularly
  to marine insurance. Id. at 105. He did not offer an opinion in his report that uberrimae fidei
  applies to all types of insurance, nor is this an issue in this case, nor does Plaintiff intend to
  offer that as an opinion at trial.
         In addition, one of the issues the Court will need to determine in this case is whether
  or not Defendant failed to supply a material fact when reapplying for insurance, and thus
  breached its uberrimae fidei duty under the policy; the standard for whether or not a fact is
  material hinges on whether or not the fact, if disclosed, would have “controlled the
  underwriter’s decision to accept the risk.” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 13 (2d Cir.
  1987). This determination will inevitably require reference to industry expertise and this is
  precisely what Mr. Daniel supplies to the Court in his report.
         Defendant’s contention that the parties contracted out of the uberrimae fidei doctrine
  is also incorrect. This issue is the subject of a summary judgment motion pending before this
  Court and has been fully briefed by the parties. Defendant raised the issue that it contracted
  out of uberrimae fidei in its response to Plaintiff’s summary judgment motion, Defendant’s
  Response in Opposition to Plaintiff’s Motion for Summary Judgment at 7, ECF No. 38, and
  Plaintiff rebutted that issue in its Reply brief by pointing to the presence of a clause in the
  subject policy that specifically incorporates the uberrimae fidei standard. Plaintiff U.S.
  Specialty Insurance Company’s Reply In Support of Its Motion for Summary Judgment at
  6-7, ECF No. 40. The uberrimae fidei doctrine applies to this insurance policy and
  Defendant’s contention that it did not is inappropriate in this Daubert Motion.

         2. Mr. Daniel’s opinions regarding Defendant’s failure to notify Plaintiff of a
         prior major claim are admissible.

         Defendant argues that Mr. Daniel has rendered the opinion that defendant’s failure
  to disclose a prior claim of $343,080 was “willful.” Once again, Defendant does not cite to
  any specific portion of Mr. Daniel’s expert report or deposition testimony. Defendant’s
  Daubert Motion, Doc. 53-1, at 10. However, this was an opinion that defense counsel
  elicited on cross-examination, and was not an opinion expressly rendered by Mr. Daniel in



                                                  6
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 7 of 12




  his report. Rather, in his report, Mr. Daniel made extensive review of the testimony and
  documents relating to the underwriting of the Policy at issue. See Expert Report of Burl
  Daniel, Ex. A at 5-13. At page 8 of his report, he renders the conclusion that Defendant
  knew about the $343,080 loss immediately prior to seeking coverage with Plaintiff, did not
  disclose that fact to Plaintiff, and that such a fact was material to the underwriter’s
  consideration of placing coverage. In addition, during his deposition, he testified to the
  conclusion that there was a clear “omission” by Defendant that, in his view, rose to the level
  of “intention.” These opinions are based on the record compiled in his report showing the
  history of the underwriting and the underwriting communications, and is based on far more
  than mere speculation. Deposition of Burl Daniel, Defendant’s Ex. A, Doc. 53-1, at 159-61.
         Mr. Daniel’s opinion on this point is supported by an adequate basis in fact.
  Evidence in the record of this case indicates that Defendant failed to provide a version of the
  policy for the year in which a prior loss was incurred when renewing insurance coverage for
  the period at issue in this case. Expert Report of Burl Daniel, Ex. A at 5. Other evidence in
  the record shows that Defendant was aware of the prior loss at the time, raising the
  inference that its failure to provide this information during the renewal process suggests that
  it did so in order to secure ongoing coverage at a more desirable rate. Id. at 5-13. For
  example, Mr. Daniel cites in his report a December 22, 2016 email between Jack Rosmarin
  and Luis Alday in which these two employees of Defendant discuss the prior loss shortly
  before submitting an insurance renewal to Plaintiff that fails to mention this loss. Id. at 8.
         Nothing about this is impermissible under Daubert. Mr. Daniel is citing to facts that
  are already before the Court and is offering his opinion as to the inference raised by these
  facts. Mr. Daniel has met the reliability, the helpfulness, and the qualification prongs of the
  Daubert test and no basis exists for the Court to exclude his report. The Court is free to
  weigh whatever inferences or conclusions of fact Mr. Daniel raises in his report however it
  deems prudent, but no basis exists for excluding the report, or his opinions, altogether.

     III.    THE OPINIONS AND TESTIMONY OF DR. MICHAEL LIEBSCHNER

         Defendant challenges the admissibility of Plaintiff’s biomedical device expert, Dr.
  Michael Liebschner, and his opinions in this case. Dr. Liebschner is a mechanical
  engineering Ph.D. who has helped design biomedical devices for remedying orthopedic


                                                  7
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 8 of 12




  injuries. See 54-58 of Exhibit B hereto, Report of Findings of Michael Liebschner,
  Attachment F, Curriculum Vitae. He has twenty years of experience in the biomedical
  research field and the medical device industry. Id. The failure of medical devices is one of
  his main areas of consulting. Id. One of his cited areas of “Product Assessments” states that
  he “[e]valuated damage to a robotic pharmacy storage system after flooding and establish
  repairability [sic].” Id.
          Defendant’s Daubert challenges involving Dr. Liebschner revolve around two core
  objections: (a) Dr. Liebschner relied on FDA guidelines to determine if goods at issue in this
  case constituted “pharmaceuticals” when the insurance policy makes no mention of FDA
  guidelines and (b) Dr. Liebschner stated that goods damaged in this case could be
  reprocessed without stating a sufficient basis for this conclusion. Neither argument is
  availing. Given the Court’s recent ruling on summary judgment, USSIC will only address
  the second of the arguments, as this first goes to the issue of the meaning of a term used in
  the Policy’s Goods Insured clause.

          1. Dr. Liebschner’s opinion that the medical devises which Defendant claims are
          a total loss can be reprocessed under Federal Drug Administration (“FDA”)
          guideless is admissible and supported by reliable evidence.

          Dr. Liebschner devotes a major portion of his expert report to detailing the processes
  by which the medical devices which defendant claims are a total loss may be reprocessed for
  further use, as opposed to being discarded, pursuant to FDA guidelines. Expert Report of
  Michael Liebschner, Ex. B at 8-12. Dr. Liebschner also testified as to these opinions in his
  deposition. See Deposition of Dr. Liebschner, Defendant’s Ex. 2 at 38-40, 52-55, ECF 53-2.
  Defendant objects to this opinion as being either subjective belief or unsupported
  speculation because Dr. Liebschner did not inspect the goods himself to determine which of
  the inventory was “undamaged”. Defendant futher objects that that Dr. Liebschner does not
  know if such reprocessing is permitted in Florida or Puerto Rico. Defendant’s Daubert
  Motion at 12, ECF No. 53.
          However, Dr. Liebschner’s opinions will be offered by Plaintiff in rebuttal to
  Defendant’s counterclaim for insurance coverage and to its claim that the goods are a total
  loss, and a full payment should be made for invoice value. It will be Defendant’s burden to
  establish that the goods for which it seeks recovery under the policy were a total loss or a


                                                8
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 9 of 12




  constructive total loss due to contamination or mold, as contended in its action. 2 Dr.
  Liebschner’s Report and supporting materials show that he reviewed the records in the case
  relating to the alleged loss and damage to the goods. See Expert Report of Michael
  Liebschner, Ex. B at 3-6, 14; Attachments A and B. He testified that he saw no evidence in
  the record presented establishing that any of the goods were actually contaminated by mold,
  whether in the form of pictures or lab reports. Deposition of Michael Liebschner,
  Defendant’s Ex. 2 at 51-52, ECF No. 53-2. It is Dr. Liebschner’s opinion, based on his
  experience, training and his research in this case, that the medical devices at issue, even if
  they were contaminated as alleged, can, under FDA guidelines, be reprocessed and resused.
  Expert Report of Michael Liebschner, Ex. B at 8-13. His conclusions are based on a review
  of the specifications of the devices at issue, the pertinent regulations and guidelines, and the
  type of damages alleged (wetting and mold). His lack of a personal inspection has no
  bearing on these opinions. There has certainly been no suggestion or evidence offered in this
  case or in opposition to his opinions that the devices at issue sustained any other kind of
  damage. Defendant has offered no contrary opinions and no evidence that the devices
  cannot be re-sterilized and used.
          Furthermore, while Dr. Liebschner offers no opinion on whether Puetro Rico or
  Florida restrict such reprocessing of medical devices, he does opine that the FDA has
  jurisdiction over Puero Rico, and clearly the FDA is a federal agency. These are not the
  only two jurisdictions in the country where medical devices are sold and utilized. In the end,
  it will be Defendant’s burden to show that the devices were actually damaged and suffered a
  total loss or constructive total loss under the Policy, and Dr. Liebschner’s opinions are
  useful and relevant to the Court in showing that Defendant has put forward no evidence
  that the goods are actually a total loss and cannot be rehabilitated at a cost less than the total
  amount claimed by Defendant.
          Dr. Liebschner’s opinions are clearly not speculative, are based on his experience
  and education, a review of the record, and on federal guidelines pertaining the reprocessing
  of medical devices such as the devices at issue where they have been exposed to alleged
  contamination. His opinions are relevant and useful to the Court in evaluating the claimed

  2
   Paragraph 52 of the Policy controls a claim for Constructive Total Loss. See Exhibit A to Amended Complaint,
  ECF 44-2. That provisions requires a showing that the goods cannot be preserved from actual total loss without an
  expenditure which would exceed its value if the expenditure had been incurred.


                                                         9
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 10 of 12




  damages and cause of loss, and there is no challenge to his expertise to render the proffered
  opinions.

                                    IV.    CONCLUSION

         The expert reports and opinions of Dr. Michael Liebschner and Mr. Burl Daniel
  both meet the Daubert standards for the qualification of experts, the reliability of the
  methods on which experts must base their opinions, and the opinions’ helpfulness to the
  Court. This Court should deny Defendant’s Motion.

                                            Respectfully submitted,


                                     By:    /s/ Andrew Spector
                                            Andrew R. Spector, Esq.
                                            Florida Bar No.: 634093
                                            SPECTOR RUBIN, P.A.
                                            3250 Mary Street, Suite 405
                                            Miami, Florida 33133
                                            Tel: 305.537.2000
                                            Fax: 305.537.2001
                                            Andrew.spector@spectorrubin.com

                                            -and-

                                     By:    /s/ Robert L. Reeb
                                            Admitted Pro Hac Vice
                                            Attorney No.: 6198415
                                            MARWEDEL, MINICHELLO & REEB, P.C.
                                            303 W Madison Street
                                            Suite 1100
                                            Chicago, IL 60606
                                            Tel: 312.445.5314
                                            rreeb@mmr-law.com

                                            Attorneys for Plaintiff U.S. Specialty Insurance
                                            Company




                                               10
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 11 of 12




                               CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that on December 6, 2019 we electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. We also certify that the

  foregoing document is being served this day on all counsel of record or pro se parties

  identified on the attached Service List in the manner specified, either via transmission of

  Notices of Electronic Filing generated by CM/ECF or in some other authorized manner

  for those counsel or parties who are not authorized to receive electronic Notices of

  Electronic Filing.

                                            Respectfully submitted,


                                     By:    /s/ Andrew Spector
                                            Andrew R. Spector, Esq.
                                            Florida Bar No.: 634093
                                            SPECTOR RUBIN, P.A.
                                            3250 Mary Street, Suite 405
                                            Miami, Florida 33133
                                            Tel: 305.537.2000
                                            Fax: 305.537.2001
                                            Andrew.spector@spectorrubin.com

                                            -and-

                                     By:    /s/ Robert L. Reeb
                                            Admitted Pro Hac Vice
                                            Attorney No.: 6198415
                                            MARWEDEL, MINICHELLO & REEB, P.C.
                                            303 W Madison Street
                                            Suite 1100
                                            Chicago, IL 60606
                                            Tel: 312.445.5314
                                            rreeb@mmr-law.com

                                            Attorneys for Plaintiff U.S. Specialty Insurance
                                            Company




                                              11
Case 1:18-cv-23276-JG Document 58 Entered on FLSD Docket 12/06/2019 Page 12 of 12




                                          SERVICE LIST

        Craig Patrick Liszt
        Horr, Novak and Skipp, P.A.
        Two Datran Center, Suite 1700
        9130 South Dadeland Blvd.
        Miami, Florida 33156
        (305) 670-2525
        cliszt@admiral-law.com
        Attorney for Defendant, Atlantic Biologicals

        William Barry Milliken
        Horr, Novak and Skipp, P.A.
        9130 South Dadeland Blvd.
        Suite 1700
        Miami, Florida 33156
        (305) 670-2525
        Fax: (305) 670-2526
        wmilliken@admiral-law.com
        Attorney for Defendant, Atlantic Biologicals

        Guillermo Luis Dominguez
        Fowler Rodriguez LLC
        355 Alhambra Circle
        Suite 801
        Coral Gables, Florida 33134
        (786) 364-8400
        Fax: (786) 364-8401
        gdominguez@frfirm.com
        Attorney for Defendant, Atlantic Biologicals




                                                  12
